DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO AMENDMENTS
Applicant's submission filed on 7/28/22 and IDS of 8/4/2022 has been entered as compliant. Claims 1, 3, 7, 9-12 are amended in the current response and claims 1-20 are pending.

Art Based rejection
The previous art based rejections have been overcome by applicant’s amendemnts. No art based rejection is being provided. If applicant overcomes the double patenting rejection below, the claims would be allowable.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1
A)	Claims 1, 9-10 of current application No.17/571199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of Patent  No. 11006658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of current application No. 17/571199 is directed to “at least 50% saccharides by dry weight, wherein said saccharides comprise: i) at least 30% by dry weight xylo-oligosaccharides having a degree of polymerization from 2-12 in the saccharides, and ii) at least 1% by dry weight polysaccharide in the saccharides, wherein the sugar substitute comprises less than 15% monosaccharides by dry weight of the sugar substitute.” Claims 9-10 that depend from claim 1 further include “further comprise a second oligosaccharide cello oligosaccharide” and “cello-oligosaccharide having a degree of polymerization from two to six”
Similarly, claim 1 of claim 1 of Patent  No. 11006658 B2 also requires “A sweetener consumable composition… comprising, from at least 5% w/w to 60% by dry weight of cello-oligosaccharides with a degree of polymerization (DP) from two to six, wherein at least 30% by dry weight of the cello- oligosaccharides comprise cellobiose; and from at least 5% w/w to 80% by dry weight of xylo-oligosaccharides with a DP from two to twelve, wherein at least 30% by dry weight of the xylo-oligosaccharides comprise xylo- oligosaccharides with a DP from two to six wherein the cello oligosaccharides and the xylo oligosaccharides form at least 50% w/w of the dry weight of the consumable composition.” 
Regarding the obviousness of claims 1, 9-10 of Application No. No.17/571199 over claim 1 of the Patent  No. 11006658 B2, it is noted that claims 9-10 of Application No 17/571199 recites “at least 30% by dry weight xylo-oligosaccharides having a degree of polymerization from 2-12”, which falls in the weight ratios “from at least 5% w/w to 80% by dry weight of xylo-oligosaccharides with a DP from two to twelve” of claim 1 of Patent  No. 11006658 B2.
Although Claims 1, 9-10 of current application differs from claim 1 of the Patent  No. 11006658 B2 both claim combination of xylo-oligosaccharides  and cello oligosaccharides having the same degree of polymerization in substantially similar ranges by weight of the total composition. Claim 1 of  current Application No 17/571199  differs from claim 1 of the Patent  No. 11006658 B2 in that claim 1 of current application recites a composition that is limited only by xylo-oligosaccharides amount and degree of polymerization (DP) and less than 15% monosaccharides and the rest of the saccharides are not limited. Claims 9-10 of current application limit the saccharides to a combination of xylo-oligosaccharides and cello-oligosaccharides as recited in claim 1 of  Patent  No. 11006658 B2. Claim 1 of Patent  No. 11006658 B2 does not limit the amount of monosaccharides but claim 13 of Patent  No. 11006658 B2 limits monosaccharides to less than 20% which overlaps the limitation of claim 1 of current application.

Claim 8 of currnt application Number 17/571199 recites the same list of monosaccharide as claim 14 of Patent  No. 11006658 B2, hence the scope of the composition of current application and patented case is substantially the same.

B)	Claims 7, 16-20 of current application 17/571199 recite the limitations of minimum amount of xylo-oligosaccahrides and cello-oligosaccharides in the composition and  claims 14-15 are directed to the total amount of saccharides in the composition. These limitations correspond with claims 7, 9, 12 and 15-16 of Patent  No. 11006658 B2, where the proportion of DP3 and higher is claimed.

C)	Claims 4-6 of current application No.17/571199 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of Patent  No. 11006658 B2 The claims depend from independent claims in both applications and recite same limitations of % of xylobiose (claims 4) xylo-oligosaccharides containing arabinosyl residues (claim 5) and degree of polymerization of xyo-oligosaccahrides limited to 2-5 (claims 6).
Thus, although the claims at issue are not identical, they are not patentably distinct from each other.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791